pilgrim’s pride corporation successor_in_interest to pilgrim’s pride corporation of georgia f k a gold kist inc successor_in_interest to gold kist inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p is the successor_in_interest to g g was contractually obli- gated to purchase and in did purchase securities from s and t for dollar_figure million the securities were capital assets of g in s offered to redeem the securities for dollar_figure mil- lion g’s board_of directors decided to abandon the securities for no consideration because a dollar_figure million ordinary_loss would produce tax savings greater than the dollar_figure million offered by s on date g voluntarily surrendered the securities to s and t for no consideration on its federal_income_tax return for the tax_year ending date g reported a dollar_figure million ordinary abandonment_loss deduction under sec_165 pursuant to sec_1_165-2 income_tax regs an abandonment_loss cannot be claimed on a sale_or_exchange of property sec_1_165-2 income_tax regs pursuant to sec_165 losses from sales or exchanges of capital assets are subject_to the limitations on capital losses under sec_1211 and sec_1212 sec_1234a requires gain_or_loss attributable to the cancellation lapse expiration or other termination of a right with respect to property that is or on acquisition would be a capital_asset in the hands of verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb piligr jamie united_states tax_court reports a taxpayer to be treated as gain_or_loss from the sale of a cap- ital asset held the securities are intangible_property com- prising rights that g had in the management profits and assets of s and t those rights were terminated when g surrendered the securities held further the dollar_figure million loss on the surrender of the securities is attributable to the termination of g’s rights with respect to the securities which are capital assets and pursuant to sec_1234a the loss is treated as a loss from the sale_or_exchange of capital assets held further g is not entitled to an ordinary_loss deduction for abandonment because the loss is treated as a loss from the sale_or_exchange of capital assets pursuant to sec_1234a see sec_1_165-2 income_tax regs held further pursuant to sec_165 p’s losses from the surrender of the securities deemed to be a sale_or_exchange under sec_1234a are subject_to the limitations on capital losses under sec_1211 and sec_1212 robert h albaral and todd a schroeder for petitioner john wayne duncan and j greg marble for respondent opinion in federal dawson judge petitioner petitioned the court pursuant to sec_6213 and f for redetermination of a dollar_figure deficiency income_tax and a dollar_figure accuracy-related_penalty under sec_6662 that respondent determined against petitioner as successor_in_interest to gold kist inc gk co-op a georgia coopera- tive marketing association for its tax_year ending date after a concession by respondent the only issue remaining for decision is whether a dollar_figure million loss resulting from gk co-op’s abandonment of certain securities in is ordinary or capital background this case was submitted fully stipulated pursuant to rule the stipulation of facts and the exhibits attached unless otherwise indicated all section references are to the internal_revenue_code code of in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent concedes that petitioner is not liable for the accuracy-re- lated penalty under sec_6662 for the year at issue on date this case was reassigned by order of the chief_judge to judge howard a dawson jr for disposition verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb piligr jamie piligrim’s pride corp v commissioner thereto are incorporated herein by this reference at the time petitioner filed its petition its principal_place_of_business was in pittsburg texas petitioner is a corporation organized under the laws of the state of delaware it is the successor_in_interest to pilgrim’s pride corp of georgia f k a gold kist inc a delaware cor- poration gk inc which was the successor_in_interest to gold kist inc a georgia cooperative marketing association gk co-op gk co-op was organized as a cooperative association in under the georgia cooperative marketing act beginning in gk co-op was taxed as a nonexempt_cooperative under subchapter_t of the code and was required to file an annual form 990-c farmers’ cooperative associa- tion income_tax return in gk co-op was contractually required to purchase certain securities for an aggregate total of dollar_figure million from southern states cooperative inc southern states and southern states capital trust i trust a delaware statu- tory trust established by southern states consequently on date gk co-op purchased big_number shares of step- up rate series b cumulative redeemable preferred_stock series b preferred_stock of southern states for dollar_figure mil- pursuant to an asset purchase agreement dated date gk co- op agreed to sell one of its divisions to southern states for approximately dollar_figure million paid in part in cash and in part by southern states’ assump- tion of certain liabilities the sale was completed in date south- ern states obtained a bridge loan which it expected to repay with funds raised in a public offering as part of the financing_arrangement when southern states failed to consummate the public offering by date it required gk co-op to purchase the securities central to the issue in this case southern states and the trust filed a form s-1 with the u s securities_and_exchange_commission to register i capital securities in the trust for sale to the public and ii common securities in the trust for sale to southern states southern states intended to use the proceeds from the sale of these securities to repay the outstanding principal balance of the bridge loan the certificate evidencing the series b preferred_stock states this certifies that gold kist inc gk co-op is the owner of forty thousand big_number fully-paid and non-assessable shares of the step-up rate series b cumulative redeemable preferred_stock of the par_value of dollar_figure each with a stated liquidation preference of dollar_figure per share of southern states cooperative incorporated the association transferable on the books of the association by the holder hereof in per- continued verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb piligr jamie united_states tax_court reports lion and big_number shares of step-up rate capital securities series a series a securities issued by the trust for dollar_figure son or by duly authorized attorney upon the surrender of this certificate properly endorsed the association will furnish to any stockholder without charge upon written request a full statement of the designations preferences limita- tions and relative rights of the shares of the step-up rate series b cu- mulative redeemable preferred_stock and to each other class or series of shares of the association the shares represented hereby have not been registered under the se- curities act of or under the securities laws of any state and are subject_to certain restrictions on the transfer hereof which restrictions are set forth in section of article c c of the articles of incorporation of the association and in a purchase agreement of even date herewith between the association and gold kist inc the certificate evidencing the series a securities states southern states capital trust i a statutory business_trust created under the laws of the state of delaware the issuer trust hereby cer- tifies that gold kist inc gk co-op the holder is the registered owner of sixty thousand big_number capital securities aggregate liquida- tion amount sixty million dollar_figure dollars of the issuer trust rep- resenting a preferred undivided beneficial_interest in the assets of the issuer trust and designated the step-up rate capital securities series a liquidation amount dollar_figure per capital security the capital securi- ties the capital securities are transferable on the books_and_records of the issuer trust in person or by a duly authorized attorney upon sur- render of this certificate duly endorsed and in proper form for transfer as provided in sec_5 of the trust agreement as defined below the designations rights privileges restrictions preferences and other terms and provisions of the capital securities are set forth in and this certificate and the capital securities represented hereby are issued and shall in all respects be subject_to the terms and provisions of the amended and restated trust agreement of the issuer trust dated as of date as the same may be amended from time to time the trust agreement among southern states cooperative incorporated an agricultural_cooperative corporation organized under the laws of vir- ginia as depositor first union national bank as property trustee first union trust company national association as delaware trustee and the administrative trustees named therein including the designa- tion of the terms of the capital securities as set forth therein the hold- er is entitled to the benefits of the guarantee agreement dated as of date the guarantee agreement entered into by southern states cooperative incorporated and first union national bank as guarantee trustee to the extent provided therein the issuer trust will furnish a copy of the trust agreement and the guarantee agreement to the holder without charge upon written request to the issuer trust at verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb piligr jamie piligrim’s pride corp v commissioner million the series b preferred_stock and the series a securi- ties collectively referred to herein as the securities are secu- rities as defined in sec_165 the securities generally provided for quarterly dividend payments that under certain circumstances could be unilater- ally deferred by southern states southern states ceased paying and began to defer the quarterly dividends payable on the series b preferred_stock beginning with the date quarterly dividend in date southern states notified gk co-op that the quarterly dividends on the series a securi- ties for that quarter and subsequent quarters were deferred and would not be paid_by southern states in early southern states offered to redeem the secu- rities from gk co-op for less than gk co-op had paid for them at that time gk co-op was planning to merge with and into its wholly owned subsidiary gk inc a for-profit business corporation taxable under subchapter_c of the code and to take the company public shortly after the end of its tax_year gk co-op made a counteroffer of dollar_figure million in date because it wanted to dispose_of the securities and remove them from its balance_sheet before making the public offering southern states rejected gk co-op’s counteroffer and instead proposed to redeem the securities for dollar_figure million at a meeting held on date gk co-op’s board_of directors decided to abandon the securities for no consider- ation because a dollar_figure million ordinary_loss would produce tax savings greater than the dollar_figure million offered by southern states as a result gk co-op rejected the dollar_figure million offer and ceased all negotiations with southern states at the time gk co-op valued the securities at dollar_figure million on its generally_accepted_accounting_principles gaap financial statements on date gk co-op voluntarily and irrevocably surrendered the securities to southern states and the trust its principal_place_of_business or registered office upon receipt of this certificate the holder is bound by the trust agreement and is entitled to the benefits thereunder the terms of the securities neither required southern states to offer to redeem the securities from gk co-op nor required gk co-op to accept such an offer or make a counteroffer verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb piligr jamie united_states tax_court reports for no consideration and recorded a dollar_figure million loss on its gaap financial statements for the tax_year ended date after surrendering the securities gk co-op had no further ownership_interest in southern states or the trust the parties have stipulated that immediately before gk co- op surrendered the securities they were worth at least the dollar_figure million southern states offered to pay for them on its timely filed form 990-c for the tax_year ending date gk co-op reported a dollar_figure million ordinary_loss deduction under sec_165 and pursuant to sec_1_165-2 income_tax regs in date gk co-op converted from a cooperative association to a for-profit cor- poration and merged into gk inc and gk inc completed an initial_public_offering of its common_stock in petitioner completed its acquisition of all the stock of gk inc and gk inc merged with and into petitioner on date petitioner and certain of its subsidiaries commenced a voluntary case under chapter of title of gk co-op sent southern states and wachovia bank the registrar for the series a securities letters dated date stating that gk co- op was irrevocably abandoning relinquishing and surrendering all of its rights title and interest to the securities the letters requested that southern states and wachovia take all necessary actions to remove gk co-op’s name and all other references to its ownership of the securities gk co-op attached to the letter sent to southern states the stock certifi- cate for the series b preferred_stock and a signed stock power gk co-op also attached to the letter sent to wachovia the certificate for the series a securities and a signed stock power by letter dated date southern states acknowledged its and wachovia’s receipt of the letters and the stock certificates attached thereto southern states also agreed to re- move gk co-op’s name from the appropriate securities registers and to take all other necessary actions to carry out gk co-op’s surrender of the securities the parties stipulated into evidence a copy of an opinion letter dated date from the law firm of alston bird lp to gk co-op setting forth its opinion as to the federal_income_tax treatment of the loss that gk co-op had incurred when it abandoned the securities opinion letter respondent objects to the opinion letter only with respect to the deficiency on the ground of relevancy because respondent has conceded the accuracy- related penalty therefore respondent’s objection to the opinion letter on the ground of relevancy as to the deficiency is sustained because that in- volves an issue of law see fed r evid in addition the opinion letter acknowledges that there can be no assurance that the service will not take a position contrary to our opinion or that a court will not hold con- trary to our opinion verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb piligr jamie piligrim’s pride corp v commissioner the u s code bankruptcy code in the u s bankruptcy court for the northern district of texas fort worth divi- sion see in re pilgrim’s pride corp no bankr n d tex filed date on date respondent issued the statutory_notice_of_deficiency to petitioner as successor_in_interest to gk co-op with respect to gk co-op’s tax_year ending date the notice_of_deficiency determined inter alia that gk co-op’s loss on the abandonment of the securities was a capital_loss rather than an ordinary_loss as claimed by gk co-op on its tax_return when the notice_of_deficiency was issued petitioner was prohibited by sec_362 of the bankruptcy code from filing a petition in the tax_court to challenge the determined deficiency on date the debtors’ amended joint plan_of_reorganization under chapter of the bankruptcy code as modified became effective and petitioner was no longer prohibited from filing a petition in the tax_court on date petitioner timely filed a petition in this court challenging respondent’s determination that gk co- op’s loss on the abandonment of the securities was a capital_loss rather than an ordinary_loss as claimed by gk co-op on its tax_return and the accuracy-related_penalty respondent now concedes the penalty see supra note a sec_165 discussion generally sec_165 allows as a deduction any loss sustained during the taxable_year that is not_compensated_for_by_insurance_or_otherwise a loss from the sale or in the petition petitioner did not allege error with respect to respond- ent’s adjustments in the notice_of_deficiency i allowing gk co-op an addi- tional bad_debt deduction ii adjusting gk co-op’s net_operating_loss and iii adjusting gk co-op’s minimum_tax credits from an earlier year respondent filed numerous proofs of claim in the bankruptcy case for various federal taxes including but not limited to income_tax related to the deficiency determined in the notice_of_deficiency petitioner timely ob- jected to the proofs of claim in the bankruptcy court pursuant to the order of the bankruptcy court entered date the bankruptcy court will resolve respondent’s proofs of claim and petitioner’s objection to those claims in accordance with the final resolution of the underlying federal tax disputes in this case verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb piligr jamie united_states tax_court reports exchange of a capital_asset is subject_to the limitations on capital losses under sec_1211 and sec_1212 sec_165 in the case of a corporation capital losses from sales or exchanges of capital assets are allowed only to the extent of capital_gains from sales or exchanges of capital assets sec_1211 although by its terms sec_1211 does not apply to gain_or_loss resulting from a disposition that is not a sale_or_exchange see eg 313_us_247 demonstrating that the term sale_or_exchange is narrower than the term sale_or_other_disposition congress has enacted numerous statutes that require capital_gain and or loss in certain situations where the dispositions are technically not sales or exchanges including inter alia sec_165 applicable to losses for worthless securities and sec_1234a applicable to certain terminations of rights or obligations with respect to property that is or on acquisition would be a capital_asset if a dis- position of a capital_asset is not a sale_or_exchange or required by statute to be treated as such sec_1211 does not apply and the loss allowable under sec_165 is an ordi- nary loss see eg halata v commissioner tcmemo_2012_351 at theft_loss deducted against ordinary_income it appeared to the court that sec_1234a might require the loss attributable to the abandonment of the securities to be deemed a loss from the sale of a capital_asset we there- fore sought the parties’ views on the issue respondent argues that sec_1234a applies but petitioner argues that it does not we address their arguments herein sec_1212 establishes rules governing carrybacks and carryovers of a corporation’s net capital losses permitting such losses to offset capital_gains in certain earlier or later years see also eg sec_302 stock redemptions foreclosures loss attributable to failure to exercise certain options to buy or sell prop- erty 1234b certain securities future contracts transfers of patents other than transfers by gift inheritance or devise cancellation of lease or distributor’s agreement retirement of debt instruments the parties did not address sec_1234a in their opening and reply briefs however because it appeared to the court that sec_1234a might determine the proper tax treatment in this case we ordered the parties to file supplemental briefs on the issue on july and respondent and petitioner respectively filed second supplemental reply briefs address- ing the application of sec_1234a to the surrender of the securities verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb piligr jamie piligrim’s pride corp v commissioner b sec_1234a sec_1234a provides sec_1234a gains or losses from certain terminations gain_or_loss attributable to the cancellation lapse expiration or other termination of- a right or obligation other than a securities_futures_contract as defined in sec_1234b with respect to property which is or on acquisition would be a capital_asset in the hands of the taxpayer or a sec_1256 contract as defined in sec_1256 not described in paragraph which is a capital_asset in the hands of the taxpayer shall be treated as gain_or_loss from the sale of a capital_asset the pre- ceding sentence shall not apply to the retirement of any debt_instrument whether or not through a_trust or other participation arrangement the parties agree that the securities are property and were capital assets in the hands of gk co-op shares of stock are intangible interests or rights that the owner has in the management profits and assets of a corporation while the certificate of stock is tangible evidence of the stock ownership of the person designated therein and of the rights and liabil- ities resulting from such ownership 85_f2d_729 9th cir aff ’g 32_bta_675 38_f2d_577 10th cir 87_f_612 5th cir shares of stock generally have been rec- ognized as resting in contract or technically as ‘choses in action ’ 284_us_312 stock like any other chose_in_action is a contract susceptible of ownership see 289_us_670 finding that a policy of life_insurance is a contract susceptible of ownership like any other chose_in_action 184_f3d_1176 10th cir aff ’g tcmemo_1997_390 the rights set forth in the certificate of the series a securi- ties are similar to the stock_rights set forth in the certificate of the series b preferred_stock the series a securities as well as the series b preferred_stock were intangible_property comprising those rights the value of the securities was attributable to the aggregate value of those intangible rights and the loss from the abandonment of the securities is the result of the termination of those rights verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb piligr jamie united_states tax_court reports respondent asserts that the surrender of the securities terminated all of petitioner’s rights with respect to those cap- ital assets and therefore sec_1234a requires that the loss be treated as a loss from the sale_or_exchange of capital assets in contrast petitioner asserts that under sec_1234a a right or obligation with respect to property refers only to a contractual or other derivative right to property and not property rights inherent in the ownership of the prop- erty therefore petitioner contends that sec_1234a does not apply to the cancellation lapse expiration or termi- nation of gk co-op’s property rights in the securities statutes are to be construed so as to give effect to the plain meaning of the words in the text unless we find that a word’s plain meaning is inescapably ambiguous 310_us_534 110_tc_236 aff ’d without published opinion 198_f3d_248 6th cir 101_tc_196 where legislative ‘will has been expressed in reason- ably plain terms that language must ordinarily be regarded as conclusive ’ 507_us_99 quoting 458_us_564 we interpret the text with reference to the legislative_history primarily to learn the purpose of the statute and to resolve any ambiguity in the words in the text 511_us_244 506_us_168 106_tc_274 moreover where a statute is clear on its face we require unequivocal evidence of legislative purpose before construing the statute so as to override the plain meaning of the words used therein rath v commissioner t c pincite citing 96_tc_895 and 83_tc_742 plain meaning we look first to the relevant text of sec_1234a gain_or_loss attributable to the cancellation lapse expiration or other termination of a right or obligation with respect to property which is or on acquisition would be a verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb piligr jamie piligrim’s pride corp v commissioner capital_asset in the hands of the taxpayer shall be treated as gain_or_loss from the sale of a capital_asset petitioner appears to argue that under sec_1234a it is the right or obligation that must be a capital_asset in the hands of the taxpayer and therefore sec_1234a does not apply because gk co-op’s inherent rights in the securities were not themselves capital assets in the hands of gk co- op the flaw with that argument is made obvious by the facts that sec_1234a applies to gain_or_loss on the termi- nation of a right or obligation with respect to property that would upon acquisition become a capital_asset in the hands of the taxpayer and a taxpayer cannot incur gain_or_loss on the termination of a right or obligation that the taxpayer has not yet acquired thus it is not the right or obligation with respect to property but the property itself that must be or on acquisition become a capital_asset in the hands of the taxpayer here the securities were capital assets in the hands of gk co-op and the question is whether sec_1234a applies to the termination of the rights with respect to those capital assets when they were surrendered petitioner’s primary position is that the phrase right or obligation with respect to property means a contractual and other derivative right or obligation with respect to property and not the inherent property rights and obligations arising from the ownership of the property we disagree webster’s third new international dictionary defines the prepositional phrase with respect to to mean as regards insofar as concerns with reference to in its everyday usage the phrase rights with respect to property includes the rights inherent in the ownership of the property including stock see eg 535_us_274 stating that the taxpayer’s husband had the following rights with respect to the entireties property the right to use the property the right to exclude third par- ties from it the right to a share of income produced from it the right_of_survivorship the right to become a tenant in common with equal shares upon divorce the right to sell the property 439_us_940 blackmun j dissenting stating that the issue was whether a cash distribution that the taxpayer received with respect to his shares in a corporation was taxable to him as a dividend or whether the distribution was an untaxed verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb piligr jamie united_states tax_court reports return_of_capital 408_us_125 ndollar_figure refers to stock with respect to which the right to vote was retained 664_f3d_313 10th cir stating that agreements significantly altered the shareholder’s dividend rights with respect to the pledged shares aff ’g 135_tc_78 285_f2d_596 8th cir referring to an amended court’s order that provided the receiver appointed herein is hereby vested with all of the rights and powers with respect to said stock including voting rights which could be exercised by the owners of said stock at this time 43_tc_127 petitioner’s rights with respect to the stock were so complete that they were tantamount to owner- ship by petitioner for the purposes of sec_1239 rev’d 361_f2d_927 10th cir most significantly congress has used the phrase with respect to property in other provisions of the code to include rights arising out of the ownership of the property or characteristics of the property see eg sec_126 no adjustment to basis shall be made with respect to property c a income gain loss and deduction with respect to property c a an item_of_income or expense with respect to property_held_for_investment 877a h a the amount of gain recognized with respect to property disposed of by taxpayer i a unearned premiums and reserves of a qualifying_insurance_company with respect to property casualty or health insurance contracts indeed congress has used the phrase with respect to stock to refer to rights arising from owner- ship of the stock see eg sec_301 a distribution_of_property made by a corporation to a shareholder with respect to its stock a e qualified_export_receipts of a corporation include dividends with respect to stock of a related foreign export corporation the we hold that the plain meaning of the phrase a right or obligation with respect to property encompasses the property rights inherent in intangible_property as well as ancillary or derivative contractual rights verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb piligr jamie piligrim’s pride corp v commissioner legislative_history petitioner asserts that the legislative_history to the amendment of sec_1234a shows that congress intended that sec_1234a apply only to contractual and other derivative rights and obligations with respect to property and not to the inherent property rights and obligations arising from the ownership of the property we disagree sec_1234a was added by the economic_recovery_tax_act_of_1981 pub_l_no sec_507 stat pincite when congress adopted a number of provisions dealing with offsetting contractual interests in actively_traded personal_property commonly known as straddles see s rept no pincite 1981_2_cb_412 congress believed that a change in the sale_or_exchange rule with respect to straddles was necessary to prevent tax- avoidance transactions designed to create fully deductible ordinary losses on certain dispositions of capital assets which if sold at a gain would produce capital_gains id pincite c b pincite congress made relatively minor changes to sec_1234a in the technical corrections act of pub_l_no sec_105 stat pincite and in the deficit_reduction_act_of_1984 pub_l_no sec_102 stat pincite and a major change in the taxpayer_relief_act_of_1997 tra pub_l_no sec a stat pincite- before tra sec_1234a applied only to per- sonal property of a type that is actively_traded that is or would be on acquisition a capital_asset in the hands of the taxpayer except for stock that was not part of a straddle or as originally enacted in the economic_recovery_tax_act_of_1981 erta pub_l_no sec_507 stat pincite sec_1234a provided gain_or_loss attributable to the cancellation lapse expiration or other termination of a right or obligation with respect to personal prop- erty as defined in sec_1092 which is or on acquisition would be a capital_asset in the hands of the taxpayer shall be treated as gain_or_loss from the sale of a capital_asset as originally enacted by erta sec_501 stat pincite sec_1092 defined personal_property as any per- sonal property other than stock of a type which is actively_traded in the taxpayer_relief_act_of_1997 pub_l_no sec a stat pincite congress broadly extended the application of sec_1234a by substituting in sec_1092 personal_property as defined property for verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb piligr jamie united_states tax_court reports of a corporation that was not formed_or_availed_of to take positions which offset positions in personal_property of its shareholders and sec_1256 contracts that were cap- ital assets the legislative_history to tra shows that congress believed that the law was deficient because it taxed trans- actions involving capital assets that were economically equivalent to a sale_or_exchange of a capital_asset differently from a sale_or_exchange it effectively provided some but not all taxpayers with an election to treat gains from modi- fications of property rights as capital_gains or losses from such modifications as ordinary losses and its lack of cer- tainty made the tax laws unnecessarily difficult to admin- ister see s rept no pincite 1997_4_cb_1067 by tra congress broadly extended the application of sec_1234a beyond just straddles and other transactions exploited by tax_shelter promoters to all types of property that are or on acquisition would be capital assets in the hands of the taxpayer in describing the then-current law the senate_finance_committee referred to the considerable amount of litigation dealing with whether modifications of legal relationships between taxpayers are to be treated as a sale_or_exchange id pincite c b vol pincite6 as an example the committee cited 306_us_436 where the supreme court held that gain realized on the redemption of bonds before their maturity was not entitled to capital_gain treatment because the redemption was not a sale_or_exchange the committee also pointed to court decisions holding that a disposition that occurs as a result of a lapse cancellation or abandonment produces ordinary_income or loss because it is not a sale_or_exchange of a capital_asset the committee gave the following examples 252_f2d_344 2d cir holding the amount the taxpayer received for can- cellation of its exclusive right to purchase a coal company’s entire coal output did not constitute a sale_or_exchange because the payments were in lieu of profits that would have been taxed as ordinary_income rev’g 26_tc_967 204_f2d_673 2d cir holding payment a retail distributor received from a manufacturer for waiver of a contract provision prohibiting verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb piligr jamie piligrim’s pride corp v commissioner the manufacturer from selling to the distributor’s competition was not a sale_or_exchange rev’g 18_tc_149 205_f2d_360 2d cir holding amounts received by a booking agent for cancella- tion of a contract to be the exclusive agent of a singer was not a sale_or_exchange aff ’g 17_tc_1517 nat’l- standard co v commissioner 749_f2d_369 6th cir holding a transfer of foreign_currency to discharge the tax- payer’s liability was not a sale_or_exchange of that cur- rency and the loss on transfer was an ordinary_loss aff ’g 80_tc_551 994_f2d_855 d c cir holding losses_incurred before the enact- ment of sec_1234a on the cancellation of forward con- tracts to buy and sell short-term government securities that formed a straddle were ordinary because the cancellation of the contracts was not a sale_or_exchange aff ’g in part rev’g in part tcmemo_1990_659 petitioner points to those examples and the committee’s statement that it believes that some transactions such as settlements of contracts to deliver a capital_asset are economically equivalent to a sale_or_exchange of such con- tracts since the value of any asset is the present_value of the future income that such asset will produce s rept no supra pincite c b vol pincite petitioner asserts that the examples and statement show that congress intended sec_1234a to apply only to contractual and other derivative rights and obligations with respect to prop- erty and not to the inherent property rights and obligations arising from the ownership of the property to the contrary we do not think that the examples do more than show that sec_1234a applies broadly to derivative contractual rights and obligations as well as inherent property rights we think congress’ intent that sec_1234a also apply to rights inherent in the property is evidenced by the committee’s example of the redemption of a bond which like a share of stock is intangible property-a bundle of contractual rights see first nat’l bank of bos u s pincite b oth stock and bonds generally have been recognized as resting in contract or technically as ‘choses in action ’ the example of a redemption of a bond is most significant given that congress had long since overturned the result in fair- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb piligr jamie united_states tax_court reports banks by enacting the predecessor of sec_1271 in the revenue act of ch sec_117 sec_48 stat pincite moreover the senate_finance_committee was critical of the existing law because it taxed similar economic trans- actions differently and effectively provided taxpayers with an election to sell the property right if the resulting transaction results in a gain or extinguish the property right if the resulting transaction results in a loss the intended effects of extending sec_1234a to all types of property that are capital assets would be to remove the effective ability of a taxpayer to elect the character of gains and losses from cer- tain transactions and to reduce the uncertainty concerning the tax treatment of modifications of property rights s rept no supra pincite c b vol pincite in our view congress extended the application of sec_1234a to terminations of all rights and obligations with respect to property that is a capital_asset in the hands of the taxpayer or would be if acquired by the taxpayer including not only derivative contract rights but also property rights arising from the ownership of the property amendment of sec_1_165-5 income_tax regs petitioner also argues that the amendment in to sec_1_165-5 income_tax regs generally applicable to secu- rities that become worthless during the taxable_year shows that the department of the treasury does not interpret sec_1234a to apply to property ownership rights pursuant to sec_165 if a security that is a capital_asset becomes worthless during the taxable_year the loss resulting there- from is treated as a loss from a sale_or_exchange the regula- tion promulgated under sec_165 clarifies that if a security that becomes worthless during the taxable_year is not a capital_asset the loss is deductible under sec_165 as an ordinary_loss sec_1_165-5 income_tax regs the regulation promulgated in was first amended in and remained unchanged until in the regulation was amended by adding a new paragraph i which provides that a security that becomes wholly worthless includes a security that is abandoned and if the abandoned security is a capital_asset and is not a worthless_security of certain affiliated corporations described in sec_165 the verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb piligr jamie piligrim’s pride corp v commissioner resulting loss is treated as a loss from the sale_or_exchange of a capital_asset petitioner argues that if sec_1234a applies to the deductibility of a loss on abandonment of property under sec_165 there would have been no reason for the depart- ment of the treasury to have added paragraph i to the regulation and concludes that t he only logical conclusion that can be reached based on the existence of the regulation and its history is that treasury did not and it currently does not believe that sec_1234a applies to the abandonment of a security petitioner also argues that the regulation cre- ates an exception to sec_1234a for securities in affiliated corporations we disagree under sec_165 a security in a domestic corpora- tion that is affiliated with the taxpayer is not treated as a capital_asset thus the regulation does not create an excep- tion to sec_1234a it is the more specific provision of sec_165 that creates an exception for affiliated corpora- tions thus sec_1_165-5 income_tax regs gives effect to and is consistent with sec_1234a as well as sec_165 moreover the fact that the regulation was not issued until is irrelevant the commissioner is not required to assert a particular position as soon as the statute authorizes such an interpretation 465_us_330 238_f3d_603 5th cir 737_f2d_479 5th cir aff ’g tcmemo_1982_675 abandonment losses sec_1_165-2 income_tax regs and revrul_93_80 1993_2_cb_239 on its return gk co-op claimed an ordinary_loss on the surrender of the securities as an abandonment under sec_1_165-2 income_tax regs however the regulation does not apply to and an abandonment_loss deduction is not allowed for losses sustained upon the sale_or_exchange of property the obsolescence or worthlessness of depreciable_property casualty losses or losses reflected in inventories required to be taken under sec_471 sec_1_165-2 income_tax regs consequently gk co-op’s claimed abandonment_loss is disallowed by sec- losses sustained upon verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb piligr jamie united_states tax_court reports tion b income_tax regs because the loss from the surrender of the securities is deemed to be a loss from a sale_or_exchange of a capital_asset pursuant to sec_1234a petitioner argues that if sec_1234a applied to the deductibility of a loss on abandonment of intangible_property under sec_165 after it was amended in the commis- sioner would have revised revrul_93_80 1993_2_cb_239 we disagree revrul_93_80 supra addresses the character of a loss on the abandonment of a partnership_interest when the tax- payer’s share of partnership liabilities is reduced as a result of the termination of his ownership in the partnership in situation there was a deemed_distribution to the partner resulting from the reduction in his share of partnership liabilities the ruling held that the loss on the abandonment was a capital_loss in situation the partner was not enti- tled to include any portion of partnership liabilities in the basis of his partnership_interest and did not receive any actual or deemed distributions when he abandoned his part- nership interest the ruling held that the loss in situation was an ordinary_loss the ruling holds that a loss incurred on the abandonment or worthlessness of a partnership_interest is an ordinary_loss only if sale_or_exchange treatment does not apply the ruling makes clear that if a provision of the code requires the transaction to be treated as a sale_or_exchange such as when there is a deemed_distribution attributable to the reduction in the partner’s share of part- nership liabilities pursuant to sec_752 the partner’s loss is capital revrul_93_80 supra was issued four years before sec_1234a was amended in to apply to all property that is or would be if acquired a capital_asset in the hands of the taxpayer as we previously stated the commissioner is not required to assert a particular position as soon as the statute authorizes such an interpretation whether that position is taken in a regulation or in a revenue_ruling dickman v commissioner u s pincite dresser indus inc f 3d pincite yarbro v commissioner f 2d pincite verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb piligr jamie piligrim’s pride corp v commissioner sec_1234a applies to surrender of securities the surrender of the securities terminated all of gk co- op’s rights with respect to the securities which were capital assets in the hands of gk co-op the loss on the surrender of the securities is attributable to the termination of those rights accordingly the loss is treated as a loss from the sale of a capital_asset pursuant to sec_1234a c conclusion petitioner is not entitled to a deduction for an abandon- ment loss pursuant to sec_1_165-2 income_tax regs on the surrender of the securities because the losses are treated as losses from a sale_or_exchange pursuant to sec_1234a see sec_1_165-2 income_tax regs however pursuant to sec_165 petitioner is entitled to a capital_loss on the surrender of the securities as allowed by respondent in reaching our holdings we have considered the argu- ments and contentions of the parties not discussed herein and conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent with respect to the deficiency and for peti- tioner with respect to the accuracy-related_penalty f verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb piligr jamie
